[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Witt v. Indus. Comm., Slip Opinion No. 2018-Ohio-1693.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2018-OHIO-1693
 THE STATE EX REL. WITT, APPELLANT, v. INDUSTRIAL COMMISSION OF OHIO
                                    ET AL., APPELLEES.

  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as State ex rel. Witt v. Indus. Comm., Slip Opinion No.
                                     2018-Ohio-1693.]
Workers’ compensation—Claimant’s average weekly wage incorrectly calculated,
        resulting in overpayment of claim—Upon discovery of error, Bureau of
        Workers’ Compensation adjusted claimant’s average weekly wage—
        Industrial Commission affirmed adjustment and directed bureau to recoup
        overpayment from claimant’s future benefits—R.C. 4123.52 grants the
        bureau and the commission authority to exercise continuing jurisdiction—
        Commission may modify former findings or orders if modification is
        justified—Court of appeals’ judgment denying writ of mandamus to compel
        commission to vacate its order affirmed.
     (No. 2017-0430—Submitted February 27, 2018—Decided May 2, 2018.)
      APPEAL from the Court of Appeals for Franklin County, No. 15AP-804,
                             SUPREME COURT OF OHIO




                                  2017-Ohio-554.
                           _______________________
       Per Curiam.
       {¶ 1} This is an appeal from the denial of a writ of mandamus in a workers’
compensation matter. Prior to filing his complaint for a writ of mandamus,
appellant, Billy R. Witt Jr., appealed a decision of the Bureau of Workers’
Compensation recalculating his full weekly wage (“FWW”) and average weekly
wage (“AWW”). Appellee Industrial Commission upheld the recalculation and
instructed the bureau to determine how much Witt had previously been overpaid
and to recoup that amount through reduction of his future benefits.
       {¶ 2} Witt then filed the above-mentioned complaint for a writ of
mandamus in the Tenth District Court of Appeals, seeking to compel the
commission to vacate its order retroactively adjusting his benefit rate. The court
concluded that the bureau and the commission had had jurisdiction to correct the
miscalculation in Witt’s FWW and AWW and that the commission had not abused
its discretion in upholding the bureau’s adjustment of Witt’s benefit rate. The court
denied the writ of mandamus, and Witt appealed.
       {¶ 3} For the reasons that follow, we affirm the judgment of the court of
appeals.
                          Facts and Procedural History
       {¶ 4} On July 2, 1997, Witt was injured in a work-related motor-vehicle
accident while employed by appellee Christian Morris Construction, Inc. His
workers’ compensation claim was initially allowed for a concussion, contusions
and open wounds, and a sprained pelvis. The commission subsequently allowed
additional medical conditions.
       {¶ 5} The bureau initially calculated Witt’s FWW as $416.63 and his AWW
as $365.86. As of January 14, 2014, based on those calculations, Witt had been
paid compensation in the amount of $196,163.98.




                                         2
                                January Term, 2018




       {¶ 6} In January 2014, Witt applied for permanent-total-disability
compensation. The commission granted the application and awarded compensation
beginning November 19, 2013.
       {¶ 7} On March 2, 2015, the bureau notified Witt that it had recalculated
his FWW and AWW after discovering that Witt’s benefit rates had previously been
incorrectly calculated. His FWW, originally set at $416.63, was now $422.81. His
AWW was adjusted from $365.86 to $263.83. The bureau’s order stated that any
overpayment that had resulted from the original miscalculation would be
established by separate order once the wage-adjustment order was final.
       {¶ 8} Witt appealed the bureau’s order to the commission. Following a
hearing, a district hearing officer affirmed the bureau’s order and directed the
bureau to adjust the compensation previously paid to Witt to take into account the
new figures and to recoup any overpayment from Witt’s future benefits. The
district hearing officer rejected Witt’s argument that the doctrine of laches should
prevent the bureau from adjusting the rate.
       {¶ 9} Witt appealed the district hearing officer’s order.        Following a
hearing, a staff hearing officer modified the newly calculated AWW, increasing it
from $263.83 to $325.00. The staff hearing officer directed the administrator “to
adjust compensation previously paid in this claim to take into account these new
figures. * * * The recoupment from any future benefits, if this creates an
overpayment, is limited to the non-fraud provisions of R.C. 4123.511(K).” The
staff hearing officer also rejected Witt’s argument that the doctrine of laches should
apply to the recoupment of the overpayment. The commission refused to hear
Witt’s appeal from the staff hearing officer’s order.
       {¶ 10} Witt filed a complaint for a writ of mandamus in the Tenth District
Court of Appeals, alleging that the bureau lacked statutory authority to exercise
continuing jurisdiction over his claim and that the commission’s decision to




                                          3
                              SUPREME COURT OF OHIO




retroactively adjust his benefits was unsupported by law and was an abuse of
discretion.
       {¶ 11} In the court of appeals, a magistrate determined that the bureau did
not have statutory authority to issue its order and that the court should issue a writ
of mandamus ordering the commission to vacate its order adjusting the benefit rates
and to enter a new order holding that the bureau did not have jurisdiction to issue
its March 2, 2015 order.
       {¶ 12} The commission filed objections to the magistrate’s decision. First,
the commission argued that the magistrate had erred in concluding that the bureau
lacked authority to recalculate Witt’s FWW and AWW. Second, the commission
argued that the magistrate had erred in concluding that the bureau must file an
application for either the bureau or the commission to exercise continuing
jurisdiction pursuant to R.C. 4123.52. And third, the commission maintained that
the magistrate had misinterpreted State ex rel. Drone v. Indus. Comm., 93 Ohio
St.3d 151, 753 N.E.2d 185 (2001).
       {¶ 13} The court of appeals sustained the second and third objections,
determined that the first objection was moot, and denied the writ of mandamus.
The court concluded that the bureau and the commission had continuing jurisdiction
to correct a miscalculation of an injured worker’s FWW and AWW and that there
was no statutory requirement that the bureau first file a motion to do so. The court
noted that Drone recognized that the bureau may sua sponte exercise its continuing
jurisdiction to correct a mistake and need not apply for permission to act. 2017-
Ohio-554, ¶ 17, citing Drone at 154. Thus, the court of appeals concluded that the
commission had not abused its discretion.
       {¶ 14} This matter is before the court on Witt’s appeal as of right.
                                   Legal Analysis
       {¶ 15} To be entitled to extraordinary relief in mandamus, Witt must
establish a clear legal right to the relief requested, a clear legal duty on the part of




                                           4
                                January Term, 2018




the commission to provide it, and the lack of an adequate remedy at law. See State
ex rel. Manpower of Dayton, Inc. v. Indus. Comm., 147 Ohio St. 3d 360, 2016-Ohio-
7741, 65 N.E.3d 751, ¶ 9. So long as the commission exercises its discretion
soundly and within legal bounds, mandamus is not an appropriate remedy. State
ex rel. Goodyear Tire & Rubber Co. v. Indus. Comm., 38 Ohio St. 2d 57, 62, 310
N.E.2d 240 (1974).
       {¶ 16} Workers’ compensation benefits are paid based on the FWW and the
AWW of the injured worker. R.C. 4123.61. The first 12 weeks of temporary-total-
disability compensation are based upon the injured worker’s FWW at the time of
the injury. Id. If the injured worker is still entitled to compensation after 12 weeks
of missed work, benefits are paid based on the injured worker’s AWW, id., a rate
designed to provide a fair basis for an award for the loss of future compensation,
State ex rel. Wireman v. Indus. Comm., 49 Ohio St. 3d 286, 287, 551 N.E.2d 1265
(1990). The two dominant considerations when calculating an AWW are that the
AWW provide “substantial justice” to the claimant and that it not provide a
windfall. Id.
       {¶ 17} Witt challenges the bureau’s authority to adjust his previously paid
compensation beyond a two-year look-back period from the date it recalculated his
FWW and AWW. Witt argues that the bureau was required to file a motion or
application for permission to adjust his compensation, but instead, the bureau
issued an order in an attempt to exercise continuing jurisdiction. According to Witt,
the bureau lacked authority under R.C. 4123.52.
       {¶ 18} Witt also argues that because R.C. 4123.52 authorizes only the
commission to modify former orders, the bureau should have requested a hearing
to determine whether the commission had grounds to exercise its continuing
jurisdiction in this matter. Witt also contends that the commission failed to exercise
its continuing jurisdiction within a reasonable time.




                                          5
                             SUPREME COURT OF OHIO




       {¶ 19} Appellees maintain that both the bureau and commission have
authority pursuant to R.C. 4123.52(A) to exercise continuing jurisdiction over
claims and that the statute does not require the bureau to file a motion or application
in advance. The commission also maintains that Witt did not raise the question of
continuing jurisdiction at the administrative level and thus he forfeited the issue.
Finally, the commission contends that it heard this matter on Witt’s appeal from the
bureau’s decision in the normal course under R.C. 4123.511, not by exercising
continuing jurisdiction.
       {¶ 20} Witt focuses the majority of his argument on whether the bureau
and/or the commission properly exercised continuing jurisdiction, an issue that
neither the district hearing officer nor the staff hearing officer addressed. Thus, it
does not appear to have been raised during the administrative proceedings before
the commission. Nevertheless, Witt relies on the following provisions of R.C.
4123.52:


               (A) The jurisdiction of the industrial commission and the
       authority of the administrator of workers’ compensation over each
       case is continuing, and the commission may make such modification
       or change with respect to former findings or orders with respect
       thereto, as, in its opinion is justified. * * * The commission shall
       not make any modification, change, finding, or award which shall
       award compensation for a back period in excess of two years prior
       to the date of filing application therefor.
               ***
               (D) This section does not affect the right of a claimant to
       compensation accruing subsequent to the filing of any such
       application, provided the application is filed within the time limit
       provided in this section.




                                          6
                               January Term, 2018




        {¶ 21} The court of appeals determined that there is no statutory
requirement that the bureau file a motion to correct a calculation error. The court
also inferred from our decision in Drone that the bureau may sua sponte exercise
its continuing jurisdiction to correct a mistake without applying for permission to
act. 2017-Ohio-554, at ¶ 17, citing Drone, 93 Ohio St. 3d at 154, 753 N.E.2d 185.
Thus, the court of appeals concluded that the bureau had continuing jurisdiction to
correct the miscalculation in Witt’s FWW and AWW and that the commission did
not abuse its discretion when it upheld the bureau’s adjustment of Witt’s benefit
rate.
        {¶ 22} We agree.
        {¶ 23} The plain language of R.C. 4123.52 grants authority to both the
bureau and the commission to exercise continuing jurisdiction over a case, and the
commission may modify former findings or orders if a modification is justified.
R.C. 4123.52 does not require the bureau to file an application in order to exercise
its authority. Drone supports this conclusion.
        {¶ 24} Drone involved the bureau’s recalculation of the claimant’s AWW
that revealed that for years, the claimant had received less compensation than she
had been entitled to receive. The bureau sua sponte issued an order adjusting the
amount of the claimant’s compensation, but it limited the adjustments to the
compensation she had received within two years of the bureau’s discovery of the
error. The claimant appealed the bureau’s order to the commission, claiming that
the adjustments should be made to all the compensation she had received. A staff
hearing officer affirmed the bureau’s decision.
        {¶ 25} The claimant filed a complaint for a writ of mandamus, alleging that
the commission and the bureau abused their discretion when they refused to adjust
all the compensation she had received. The court of appeals agreed and issued a
writ compelling the commission to pay the claimant all the compensation she would




                                         7
                             SUPREME COURT OF OHIO




have received if the AWW had initially been calculated correctly less the amount
she actually did receive. This court affirmed the court of appeals’ judgment.
       {¶ 26} The question in Drone was how far back the adjustment should
apply. The pertinent portion of R.C. 4123.52 states: “The commission shall not
make any modification, change, finding, or award which shall award compensation
for a back period in excess of two years prior to the date of filing application
therefor.” (Emphasis added.) R.C. 4123.52(A).
       {¶ 27} We determined in Drone that the statute of limitations set forth in
R.C. 4123.52 is not triggered unless an application to modify is filed. We also
determined that the bureau may sua sponte exercise its continuing jurisdiction to
correct a mistake and issue an order without filing an application. Id., 93 Ohio
St.3d at 154, 753 N.E.2d 185. Consequently, we held that because the bureau had
not filed an application to modify in that case, the two-year limitation period was
never triggered and did not apply.
       {¶ 28} Here, as in Drone, the bureau did not file an application but simply
issued an order indicating its recalculations, so, as in Drone, the two-year limitation
period was not triggered. Although Drone involved underpayments and this case
involves overpayments, that difference has no effect on R.C. 4123.52’s grant of
continuing authority to recalculate the wage rate. Witt’s arguments that the bureau
lacked authority because it failed to file an application lack merit.
       {¶ 29} In addition, Witt attempts to raise a laches defense by arguing in his
brief that the bureau’s 18-year delay in recalculating his benefit rate was
unreasonable. But Witt failed to raise this issue in his complaint for a writ of
mandamus in the court of appeals. Therefore, he has forfeited that defense. State
ex rel. Spencer v. E. Liverpool Planning Comm., 80 Ohio St. 3d 297, 299, 685
N.E.2d 1251 (1997) (“In nonelection cases, laches is an affirmative defense which
must be raised or else it is waived”).




                                          8
                               January Term, 2018




       {¶ 30} Witt failed to demonstrate a clear legal right to the relief requested
or a clear legal duty on the part of the commission to provide it. Therefore, the
court of appeals properly denied his request for a writ of mandamus. We affirm the
judgment of the court of appeals.
                                                               Judgment affirmed.
       O’CONNOR, C.J., and O’DONNELL, FRENCH, FISCHER, DEWINE, and
DEGENARO, JJ., concur.
       KENNEDY, J., concurs in judgment only.
                              _________________
       Law Office of Thomas Tootle and Thomas Tootle, for appellant.
       Michael DeWine, Attorney General, and Kevin J. Reis, Assistant Attorney
General, for appellee Industrial Commission.
       Robert W. Bright, for appellee Christian Morris Construction, Inc.
                              _________________




                                         9